SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

933
CA 12-00481
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF THE APPLICATION OF
STEVEN I. GOLDSTEIN, AS PRESIDENT AND
CHIEF EXECUTIVE OFFICER OF HIGHLAND
HOSPITAL, PETITIONER-APPELLANT,
FOR THE APPOINTMENT OF A GUARDIAN FOR             MEMORANDUM AND ORDER
JEAN C., AN ALLEGED INCAPACITATED PERSON,
RESPONDENT-RESPONDENT.
-----------------------------------------
SUSAN SEPANIAK, RESPONDENT.


DUTCHER & ZATKOWSKY, ROCHESTER (MILES P. ZATKOWSKY OF COUNSEL), FOR
PETITIONER-APPELLANT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Monroe County (William P. Polito, J.), entered May 13, 2011 in
a proceeding pursuant to Mental Hygiene Law article 81. The order and
judgment, insofar as appealed from, limited the authority of the
appointed guardian to make end of life decisions.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner, a hospital administrator, commenced this
proceeding pursuant to Mental Hygiene Law article 81 seeking a
determination that respondent, Jean C., is an incapacitated person and
seeking the appointment of a guardian for her person and property.
Supreme Court granted the petition and appointed respondent’s
stepdaughter as guardian. The court included a provision in the order
and judgment limiting the guardian’s authority to make end of life
decisions with respect to the withholding or withdrawal of artificial
administration of nutrition or hydration. On appeal, petitioner
contends that the limitation on the guardian’s health care decision-
making authority violated the Family Health Care Decisions Act (Public
Health Law art 29-CC). Neither the guardian nor respondent appeal.
We conclude that the appeal must be dismissed because petitioner is
not aggrieved by the order and judgment (see Gordon v LIN TV Corp., 89
AD3d 1459).




Entered:    October 5, 2012                     Frances E. Cafarell
                                                Clerk of the Court